Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on April 22, 2022.
Claims 1-8, 11-18 are pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2022 has been entered.
 
Response to Arguments/Remarks
Claim Rejections - 35 USC § 103
Applicant has amended claims 1, 11, and 13 to further recite, “wherein an end-to-end latency between the receipt of the at least one live audio streams via the at least one audio channel and the transmission of the transmission copies for receipt by the respective mobile computing device is about 500 mS or less.”  The cited references do not teach the amendment.  Therefore, the prior rejection has been withdrawn

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 11-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the specification does not support the limitation, “wherein an end-to-end latency between the receipt of the at least one live audio streams via the at least one audio channel and the transmission of the transmission copies for receipt by the respective mobile computing device is about 500 mS or less.”
Applicant’s specification discloses in part,
[0010] Herein described are systems and methods for capturing and distributing live audio streams of a live event to a plurality of mobile computing devices. According to some embodiments, the capture and distribution of the live audios streams are performed in real-time.

[0016] Persons skilled in the art will appreciate that end-to-end latencies up to and including 500 milliseconds (mS) are generally considered “real-time”. However, the amount of delay that can be tolerated depends upon what the audience members can see and hear. For example, if the audience can see a player's or a commentator's lips moving while they are talking then generally an audio delay, or end-to-end latency, of more than 45 mS is usually problematic. If the audience members are further away, so that they cannot see the lips moving, then a delay, or end-to-end latency, of 100 to 500 mS may be an acceptable user experience.

The specification describes capturing and distribution of audio in real-time, wherein “real time” is considered as latency up to and including 500 mS.  The specification does not describe real-time or end-to-end latency as “about 500 mS or less” as claimed.  The language “about” suggests that the end-to-end latencies may include a period greater than 500 mS, which is not described by the specification.  
Claims 11 and 13 comprise similar language as claim 1 and are rejected under a similar rationale.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “about” in “about 500 mS or less” in claim 1 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant’s specification, on paragraph [0016], describes “real time” as latency up to and including 500mS.  The specification does not provide a description of the degree of latency included in “about 500mS” or a standard of measuring the degrees intended.  The language “about 500 mS” also covers time greater than 500mS.  It is not clear what the range of latency is encompassed by “about 500mS or less.”
Claims 11 and 13 comprise similar language as claim 1 and are rejected under a similar rationale.

Examiner’s Note

The prior art of record do not teach in whole or the make obvious the invention of claims 1, 11, and 13, as currently claimed.  
The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Walker et al. US Patent Publication No. 2015/0254056 discloses 15 millisecond delay between capturing audio packets and sent from a node and received and processed by another node (para. [0098]).

Rutledge et al. US Patent Publication No. 2013/0112065 discloses processing input audio and output signals in real time, i.e. with delays of less than about 500 ms (para. [0178]).

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445